258 S.E.2d 348 (1979)
298 N.C. 274
Robert D. STARR and Robert D. Starr, Guardian ad litem for Brett R. Starr
v.
John G. CLAPP, Jr. and Gladys C. Clapp.
No. 24.
Supreme Court of North Carolina.
October 3, 1979.
*350 Booth, Fish, Simpson, Harrison & Hall by E. Jackson Harrington, Jr., Konrad K. Fish, Greensboro, for plaintiff-appellant.
Womble, Carlyle, Sandridge & Rice by Daniel W. Donahue, Winston-Salem, for defendants-appellees.
PER CURIAM.
Due to his absence on account of illness, Justice Brock did not participate in this case. The remaining six justices are equally divided as to whether the plaintiff's evidence, when considered in the light most favorable to him, makes out a case against the defendants of willful or wanton negligence. Thus, the opinion of the Court of Appeals is affirmed without precedential value in accordance with the usual practice in this situation. See, e. g., State v. Johnson, 286 N.C. 331, 210 S.E.2d 260 (1974) and cases cited therein.
AFFIRMED.
BROCK, J., took no part in the consideration or decision of this case.